DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Acknowledgement
Claims 1-20 and 26 have been canceled.
Claims 21, 23, 25, 28, 29, 31, 33, 34, 36, 37, and 39 have been amended.
Claims 21-25 and 27-40 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Douglas Schnabel on Jan 7, 2022.
The application has been amended as follows: 


1-20. 	(Cancelled)
21. 	(Currently Amended) A system comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms;
receiving a first encryption/decryption key from the file server;
receiving a second encryption/decryption key from the file server;
transmitting the second encryption/decryption key to a portable communication device to enable access to the collection of media files at the portable communication device;
decrypting an encryption layer of the file structure according to the first encryption/decryption key to facilitate access to the collection of media files and trial access terms; 
responsive to the decrypting the encryption layer of the file structure:
receiving a selection of a subset of media files from the collection of media files that was downloaded from the file server to define a set of selected media files, wherein the selection is based on user input;
detecting a first expiration of the trial period upon activation of a media sharing application;
 responsive to the detecting the first expiration of the trial period, accessing a first header of a first media file of the set of selected media files;
determining, from the first header of the first media file, a quantity of digital tokens required to maintain access to the set of selected media files after the detecting the first expiration of the trial period;
determining availability of the quantity of digital tokens required to maintain access to the set of selected media files;
responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to maintain access; and 
responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access;
determining a second expiration of the trial period for access to the collection of media files at the portable communication device, wherein the determining the second expiration of the trial period for access to the collection of media files at the portable communication device is responsive to connecting the the portable communication device; and
presenting a second prompt to purchase additional tokens to reestablish access to the collection of media files at the portable communication device.

22. 	(Previously Presented) The system of claim 21, wherein the operations further
comprise:
accessing a second header of a second media file of the collection of media files; and
determining the trial period from the second header of the second media file. 

23. 	(Currently Amended) The system of claim 22, wherein the detecting the first expiration of the trial period further comprises comparing the trial period determined from the second header of the second media file with usage data associated with the second media file. 

24. 	(Previously Presented) The system of claim 23, wherein the operations further comprise updating the second header of the second media file to include the usage data associated with the second media file. 

25. 	(Currently Amended) The system of claim 21, wherein the operations further comprise modifying at least a subset of of the collection of media files to be subject to unlimited use by a user and a remaining set of media files of the collection of media files to be inaccessible by the user.

26. 	(Cancelled)

27. 	(Previously Presented) The system of claim 21, wherein the operations further comprise transmitting the file structure including the collection of media files and the trial access terms to the portable communication device.

28. 	(Currently Amended) The system of claim 21, wherein the trial period is expressed in terms of an amount of time, amount of usage of 

29. 	(Currently Amended) A method comprising:
downloading, by a processing system including a processor, a file structure, over a network from a file server, including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms;
receiving, by the processing system, a first encryption/decryption key from the file server;
receiving, by the processing system, a second encryption/decryption key from the file server;
transmitting, by the processing system, the second encryption/decryption key to a portable communication device to enable access to the collection of media files at the portable communication device;
decrypting, by the processing system, an encryption layer of the file structure according to the first encryption/decryption key to facilitate access to the collection of media files and trial access terms; 
responsive to the decrypting the encryption layer of the file structure:   
detecting, by the processing system, a first expiration of the trial period, wherein the trial period is detected to have expired upon activation of a media sharing application;
prompting, by the processing system, a user to select a subset of media files from the collection of media files to define a set of selected media files after detection of the first expiration of the trial period;
accessing, by the processing system, a first header of a first media file of the set of selected media files;
determining, by the processing system, a quantity of digital tokens required to maintain access to the set of selected media files from the first header of the first media file after the detecting the first expiration of the trial period;
determining, by the processing system, availability of the quantity of digital tokens required to maintain access to the set of selected media files;
responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging, by the processing system, the quantity of digital tokens with the file server to maintain access; and 
responsive to determining that the quantity of digital tokens is not available, providing, by the processing system, a prompt to purchase additional tokens to maintain access; 
determining, by the processing system, a second expiration of the trial period for access to the collection of media files at the portable communication device, wherein the determining the second expiration of the trial period for access to the collection of media files at the portable communication device is responsive to connecting to the portable communication device; and
presenting, by the processing system, a second prompt to purchase additional tokens to reestablish access to the collection of media files at the portable communication device.
30. 	(Previously Presented) The method of claim 29, further comprising: 
accessing, by the processing system, a second header of a second media file of the collection of media files; and
determining, by the processing system, the trial period from the second header of the second media file. 

31. 	(Currently Amended) The method of claim 30, wherein the detecting the first expiration of the trial period further comprises comparing, by the processing system, the trial period determined from the second header of the second media file with usage data associated with the second media file. 

32. 	(Previously Presented) The method of claim 31, further comprising storing, by the processing system, the usage data associated with the second media file at a file associated with the second media file. 

33. 	(Currently Amended) The method of claim 29, wherein the detecting the first expiration of the trial period is triggered by logging into the file server after the trial period has expired.

34. 	(Currently Amended) The method of claim 29, wherein the detecting the first expiration of the trial period is triggered by an access request to a media file from the collection of media files.

35. 	(Previously Presented) The method of claim 31, further comprising:
storing, by the processing system, at a data file associated with the second media file, the usage data associated with the second media file.

36. 	(Currently Amended) The method of claim 35, wherein a plurality of usage data associated with a plurality of media files of the collection of media files are stored at the data file associated with the second media file. 

37. 	(Currently Amended) A non-transitory computer readable medium comprising instructions that when executed by a processor cause the processor to perform operations comprising:
receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms;
receiving a first encryption/decryption key from the file server;
receiving a second encryption/decryption key from the file server;
transmitting the second encryption/decryption key to a portable communication device to enable access to the collection of media files at the portable communication device;
decrypting an encryption layer of the file structure according to the first encryption/decryption key to facilitate access to the collection of media files and trial access terms; and
responsive to the decrypting the encryption layer of the file structure: 
receiving a selection of a subset of media files from the collection of media files that was downloaded from the file server after a first expiration of the trial period is detected to define a set of selected media files, the selection of the subset of 
accessing a first header of a first media file of the set of selected media files;
determining a quantity of digital tokens required to maintain access to the set of selected media files from the first header of the first media file after  is detected;
determining availability of the quantity of digital tokens required to maintain access to the set of selected media files;
responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to maintain access; and 
responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access;
determining a second expiration of the trial period for access to the collection of media files at the portable communication device, wherein the determining the second expiration of the trial period for access to the collection of media files at the portable communication device is responsive to connecting to the portable communication device; and
presenting a second prompt to purchase additional tokens to reestablish access to the collection of media files at the portable communication device.
 
38. 	(Previously Presented) The non-transitory computer readable medium of claim 37, wherein the operations further comprise:
accessing a second header of a second media file of the collection of media files; and
determining the trial period from the second header of the second media file. 

39. 	(Currently Amended) The non-transitory computer readable medium of claim 38, wherein first expiration of the trial period comprises comparing the trial period determined from the second header of the second media file with usage data associated with the second media file. 

40. 	(Previously Presented) The non-transitory computer readable medium of claim 39, wherein the operations further comprise storing the usage data associated with the second media file at a file associated with the second media file. 





REASONS FOR ALLOWANCE
Claims 21-25 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
          During the previous examination, Examiner found no prior art that alone or in combination with Stannard (US 6567107) that fairly taught or suggested: responsive to the decrypting the encryption layer of the file structure: receiving a selection of a subset of media files from the collection of media files that was downloaded from the file server to define a set of selected media files, wherein the selection is based on user input; detecting a first expiration of the trial period upon activation of a media sharing application; responsive to the detecting the first expiration of the trial period, accessing a first header of a first media file of the set of selected media files; determining, from the first header of the first media file, a quantity of digital tokens required to maintain access to the set of selected media files after the detecting the first expiration of the trial period; determining availability of the quantity of digital tokens required to maintain access to the set of selected media files; responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to maintain access; and responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access; determining a second expiration of the trial period for access to the collection of media files at the portable communication device, wherein the determining the second expiration of the trial period for access to the collection of media files at the portable communication device is responsive to connecting the portable communication device; and presenting a second prompt to purchase additional tokens to reestablish access to the collection of media files at the portable communication device.  No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, as the independent claims 21, 29, and 37 each contain this limitation, the claims 21, 29, 37 and the dependent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619